Citation Nr: 1616235	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-17 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1989.  The Veteran died in June 2007 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. which denied the appellant's claim of service connection for the cause of the Veteran's death.  

The case was remanded in January 2015 for additional development of the record.  

The appellant requested a hearing before the Board in April 2010.  The appellant failed to report to a hearing in April 2011.  The appellant was rescheduled for another hearing in April 2016, but she withdrew her request for a hearing before the Board in February 2016.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2015).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the St. Paul RO.  VA will notify the Appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's bilateral hearing loss claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran contended that he was exposed to jet fuel as well as herbicides during his service.  The Veteran admitted that he did not set foot in the Republic of Vietnam, but asserted that he worked on planes that flew into the Republic of Vietnam.  Although he did not specifically identify any of the craft as C-123 aircraft, the Board believes that there is an implication that he could have worked on such aircraft.  The appellant and her representative have noted that the Veteran's personnel records indicate he was stationed in Thailand at the Udon Royal Thai Air Force Base.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Recently, the regulations have extended the presumption of herbicide exposure to individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era. "Regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft. 38 U.S.C. 1116(a)(3); 3.307(a)(6)(v) (2015). 

The M21-1 manual section IV.ii.1H.3.a. grants the St. Paul, Minnesota RO exclusive jurisdiction over all claims for service connected disability or death involving exposure to herbicides and C-123 aircraft.  The Veteran and the appellant have raised a plausible claim of exposure to herbicides from interacting with C-123 aircraft.  Jurisdiction over this claim still resides with the RO in Winston-Salem, North Carolina.  It does not appear from the file that the Winston-Salem RO has developed the Veteran's claim of herbicide exposure consistent with the M21-1 manual and, moreover, the manual emphasizes the exclusive jurisdiction of the St. Paul RO over claims involving working on C-123 aircraft.  Therefore, the claim should be transferred to the St. Paul RO so further development consistent with the M21-1 manual can be performed.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the provisions of the M21-1, IV.ii.1H.3.a. manual, ensure the appellant's case which includes claims for disabilities due to exposure to herbicides while working on C-123 aircraft is routed to the appropriate Agency of Original Jurisdiction (St. Paul, Minnesota VARO).  

2.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for cause of death.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






